DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-12, 14, 16, and 17 were amended and claims 13 and 18-20 were canceled in the preliminary amendment filed on 9/10/2020.  
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 12/13/2021 is acknowledged.  The traversal is on the ground(s) that the examination of the claims would not be a serious burden, as required by MPEP 803, because the searches involved for the two Groups would be coextensive. See p. 2.  This is not found persuasive because the instant application is a national stage of a 35 USC 371 application and the restriction requirement was carried out according to the Unity of Invention guidelines set forth in PCT Rule 13.2.  See MPEP 1893.03(d).  A restriction applied under the Unity of Invention guidelines is based on a shared special technical feature between Groups and not search burden.  As there is no shared special technical feature between Groups I and II, the requirement is still deemed proper and is therefore made FINAL.  Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-12 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    151
    1045
    media_image1.png
    Greyscale
(filing receipt dated 11/3/2020).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  
In claim 3, options (A) and (B) are objected to because the quantity of the alkali metal hydroxide is being reduced, not the alkali metal hydroxide itself.  These limitations should be rewritten using the language from claim 2.  
In claim 5, the word –the—should be inserted before the word “compound” in the final two lines of the claim.  Additionally, there appears to be an issue in the penultimate line of the claim.  The original limitation read: R1= R2 = CH3 and the limitation now reads: R1 = R1 = CH3.  Though the limitation is definite and only requires that R1 = CH3 (as opposed to R1 and R2) this appears to be a copy and paste error.  The limitation should be amended to recite either i)  –R1 = CH3— (if the limitation is correct as written) or ii) --R1 = R2 = CH3—(if there was a copy and paste error).
Appropriate correction is required.
Applicant is advised that should claim 2 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. claims 1-2 is directed toward “a method of stabilizing an alkali metal salt” and that the preamble of claim 3 is directed toward “a method of purifying an alkali metal salt”.  However both claim 2 and 3 share the exact same method steps.  Therefore any effect derived from the steps in the claims must be inherent to the claimed method steps. Also see MPEP 2111.02 and [0009-0018] of the specification as filed, which teach that removing any amount of alkali metal hydroxide from the claimed mixture will stabilize/purity the alkali metal salt of formula (I) or (II).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the Markush group defining variables R1-R3 in claims 1 and 3, it is unclear if the limitation “containing from 1 to 18 carbon atoms, or from 1 to 6 carbon atoms” applies only to the hydroxyalkyl radical or also to the alkyl and alkenyl radicals.
In claims 7 and 8 it is unclear if the claimed weight percentages of the alkali metal hydroxide and compounds of formula (I) or (II) refer to i) the mixture prior to step (X) or ii) the mixture after step (X) is carried out in claim 1.  The same issue occurs in claim 12, which respect to which “said mixture” is ion exchanged.  Presumably “said mixture” in all the claims refers to the mixture prior to step (X)/(B) based on [0043-0044 and 00119] of the specification as filed, though this is not clear from the present claim language.
Claim 10 contains several issues.  The first is that there appears to be a lack of antecedent basis for a “repeating unit”. Further it is unclear if this limitation further requires that there be more than one “unit”.  Can any of the options fully define the electrodialysis cell or does there have to be more than one of each “repeating unit” to form the cell?   Claim 2, from which claim 10 depends only states that step (A) employs electrodialysis.  
Another issue is the use of the limiter “consists of” in line 3 of claim 10.  When the transitional phrase “consists of” is employed in a claim it excludes any element, step or ingredient not specified by the claim.  See MPEP 2111.03.  This is an issue in claim 10 because the scope of the “repeating unit of the electrodialysis cell” is indefinite.  Further, the electrodialysis cell must further include a cathode and anode as well as at least one feed stream.  See [0056] and drawings of the specification as filed.  If the repeating unit “consists of” only the parts recited, then it seems to exclude some of the required parts of the electrodialysis cell depending on the exact definition of “repeating unit”.  Further complicating matters is that the final four options in the Markush group include “wherein” clauses which are further defining the composition of the feed mixture while the first four options are silent regarding the composition of the feed mixture.  Does the “consists” of language also extend to the mixtures comprised in these “repeating units”? 

Further, the following option in claim 10 is internally confusing: 
--an anionic membrane and a cationic membrane and two compartments wherein said alkali metal hydroxide comprised in said mixture is neutralized by addition of an acid prior to subjecting said mixture to electrodialysis—.  The beginning of claim 10 is further defining step (A) of claim 2, however this option actually appears to be defining step (B) of claim 2 as it does not appear that the quantity of alkali metal hydroxide is actually being reduced using the electrodialysis step.  Also see Figure 3 and description thereof in [0028] of the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2009/016025 (WO ‘025, published on 2/5/1990, of record in the IDS filed on 11/30/2020).
WO ‘025 teaches a method for manufacturing sodium -alaninate and calcium pantothenate.  See whole document.  With particular regard to claims 1-3, 5, 6, and 11, WO ‘025 teaches providing a mixture comprising a sodium (alkali metal) salt of -alanine (Na--alaninate), NaOH, and water.  See examples 1-4 on p. 5-8. -Alanine corresponds to a compound of claimed formula (II) wherein R1, R2, and R3 are all H (claim 5). WO ‘025 further teaches that the mixture is subjected to a step (X) of claim 1 and a step (B) of claims 2, 3, and 11, wherein the excess NaOH is neutralized by adding -alanine (an acid of formula (II), wherein R1-R3 are H) to the mixture to produce a mixture of water and sodium alaninate (the sodium salt of the compound of formula (II) wherein R1-R3 are H) having a reduced quantity of NaOH.  See examples 2-3 on p. claims 1 and 3, as examples 1-3 of WO ‘025 teach all of the claimed process limitations, then the process of WO ‘025 is interpreted to meet the functional limitations recited in claims 1 and 3.  Removing excess NaOH from the aqueous sodium -alaninate mixture necessarily produces a purified solution of aqueous sodium -alaninate.  Likewise, as the presence of excess NaOH destabilizes sodium -alaninate, then its removal necessarily stabilizes the remaining sodium -alaninate.  Also see [0008-0018] of the specification as filed and MPEP 2111.02.  
With respect to claim 4, the mixture subjected to step (X) is being further defined using product-by-process language.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  See MPEP 2113. Therefore unless the claimed methods are shown to impart criticality to the mixture used in claim 1 then they are not accorded much patentable weight.  WO ‘025 teaches the mixture used in step (X) of claim 1, therefore the limitations of claim 4 are interpreted to be met because the mixture of WO ‘025 can be prepared using the claimed methods.  If the Applicant desires to have the method steps recited in claim 4 to be interpreted as actively required process steps then the claim should be amended to recite “The method of claim 1, wherein the method further comprises…”  Regardless, WO ‘025 further teaches that the -alanine acid used in step (X)/(B) is obtained by saponifying -aminopropionitrile in aqueous NaOH, which corresponds to the first option recited in claim 4.  See example 1 on p. 5.  
With respect to claim 12, like the mixture in claim 4 above, the acid used in step (B) is being further defined using product-by-process language.  See MPEP 2113.  WO claim 1, therefore the limitations of claim 12 are interpreted to be met because the mixture of WO ‘025 can be prepared using the claimed method.  The claim may be amended to recite that “the process further comprises” the recited step in order to have it treated as an actively required process step.  Regardless, WO ‘025 teaches that the -alanine used as the acid in step (B) of example 3 on p. 6-7 is obtained by taking a portion of the crude aqueous mixture comprising sodium -alaninate and NaOH produced in example 1 on p. 5 and subjecting it to ion-exchange using an acidic ion exchanger.  See p. 3, lines 12-23 and example 2 on p. 5-6.
With respect to claims 9 and 10, as both claims depend from claim 2, which allows for the use of step (A) and/or (B) as step (X), and fail to limit step (X) to step (A) before further limiting step (A), then the process of WO ‘025 also reads on the claims.  The claims are interpreted to mean that step (A) or (B) may be employed, but if step (A) is employed then it is further limited to the following embodiments.  To remove these claims from the rejection, claims 9 and 10 should first require that step (X) is step (A) before further limiting step (A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2009/016025 (WO ‘025, published on 2/5/1990, of record in the IDS filed on 11/30/2020).
Applicant Claims

    PNG
    media_image2.png
    416
    791
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    243
    806
    media_image3.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
WO ‘025 teaches a method for manufacturing sodium -alaninate and calcium pantothenate.  See whole document.  With particular regard to claims 1-3, 5, 6, and 11, WO ‘025 teaches providing a mixture comprising a sodium (alkali metal) salt of -alanine (Na--alaninate), NaOH, and water.  See examples 1-4 on p. 5-8. -Alanine corresponds to a compound of claimed formula (II) wherein R1, R2, and R3 are all H (claim 5). WO ‘025 further teaches that the mixture is subjected to a step (X) of claim 1 and a step (B) of claims 2, 3, and 11, wherein the excess NaOH is neutralized by adding -alanine (an acid of formula (II), wherein R1-R3 are H) to the mixture to produce a mixture of water and sodium alaninate (the sodium salt of the compound of formula (II) wherein R1-R3 are H) having a reduced quantity of NaOH.  See examples 2-3 on p. 6-7.  See MPEP 2131. With respect to the preambles of claims 1 and 3, as examples 1-3 of WO ‘025 teach all of the claimed process limitations, then the process of WO ‘025 is interpreted to meet the functional limitations recited in claims 1 and 3.  Removing excess NaOH from the aqueous sodium -alaninate mixture necessarily produces a purified solution of aqueous sodium -alaninate.  Likewise, as the presence of excess NaOH destabilizes sodium -alaninate, then its removal necessarily stabilizes the -alaninate.  Also see [0008-0018] of the specification as filed and MPEP 2111.02.  
With respect to claim 4, the mixture subjected to step (X) is being further defined using product-by-process language.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  See MPEP 2113. Therefore unless the claimed methods are shown to impart criticality to the mixture used in claim 1 then they are not accorded much patentable weight.  WO ‘025 teaches the mixture used in step (X) of claim 1, therefore the limitations of claim 4 are interpreted to be met because the mixture of WO ‘025 can be prepared using the claimed methods.  If the Applicant desires to have the method steps recited in claim 4 to be interpreted as actively required process steps then the claim should be amended to recite “The method of claim 1, wherein the method further comprises…”  Regardless, WO ‘025 further teaches that the -alanine acid used in step (X)/(B) is obtained by saponifying -aminopropionitrile in aqueous NaOH, which corresponds to the first option recited in claim 4.  See example 1 on p. 5.  
With respect to claim 12, like the mixture in claim 4 above, the acid used in step (B) is being further defined using product-by-process language.  See MPEP 2113.  WO ‘025 teaches the acid used in step (B) of claim 1, therefore the limitations of claim 12 are interpreted to be met because the mixture of WO ‘025 can be prepared using the claimed method.  The claim may be amended to recite that “the process further comprises” the recited step in order to have it treated as an actively required process step.  Regardless, WO ‘025 teaches that the -alanine used as the acid in step (B) of example 3 on p. 6-7 is obtained by taking a portion of the crude aqueous mixture -alaninate and NaOH produced in example 1 on p. 5 and subjecting it to ion-exchange using an acidic ion exchanger.  See p. 3, lines 12-23 and example 2 on p. 5-6.
With respect to claims 9 and 10, as both claims depend from claim 2, which allows for the use of step (A) and/or (B) as step (X), and fail to limit step (X) to step (A) before further limiting step (A), then the process of WO ‘025 also reads on the claims.  The claims are interpreted to mean that step (A) or (B) may be employed, but if step (A) is employed then it is further limited to the following embodiments.  To remove these claims from the rejection, claims 9 and 10 should first require that step (X) is step (A) before further limiting step (A).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claims 7 and 8, first see 35 USC 112(b) rejection above.  With respect to WO ‘025, it is unclear what the exact wt% of the NaOH and the sodium--alaninate salt are in the mixture obtained at the end of example 1 which is employed in example 3 of WO ‘025. Example 1 contains an HPLC analysis which teaches that -alanine is present in about 52.57 wt%, but there is no mention of the wt% of the NaOH or Na--alaninate (as opposed to -alanine which is neutralized during the HPLC process) in the mixture. WO ‘025 teaches that the molar ratio of -aminopropionitrile:NaOH is about 1:1 such that a large excess of NaOH is not expected in the product.  WO ‘025 also teaches that the crude reaction mixture is concentrated before being subjected to step (X)/(B) and that a 60% aqueous solution of sodium -alaninate is preferably obtained at the end of step (X)/(B).  See examples 1-3 on p. 5-7 -alaninate obtained at the end of example 3 is then concentrated even further to remove water.  See example 4 on p. 7-8. Therefore the concentration of the mixture can be predictably varied depending on the desired end concentration of sodium--alaninate.  Additionally, the actual wt% of the NaOH and Na--alaninate in the mixture subjected to step (X)/(B) does not appear to be critical to the success of step (X)/(B).  WO ‘025 teaches a large excess of -alanine should be avoided in neutralization step (X)/(B) and that the appropriate amount for use in the neutralization can be determined by titration.  Therefore theoretically any amount of excess NaOH present in the mixture containing any amount of Na--alaninate can be predictably neutralized using step (X)/(B) of WO ‘025.  See p. 3, lines 24-26 and example 3 on p. 6-7.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed process based on the teachings of WO ‘025 with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to keep the wt% of the Na--alaninate at 60% or lower throughout step (X)/(B) in WO ‘025, which encompasses the claimed range, because there no motivation provided by WO ‘025 to overly concentrate the solution obtained at the end of the saponification step to then re-dilute the solution to 60% after neutralization step (X)/(B), which would unnecessarily complicate the process.  Also see MPEP 2144.05.  With respect to the concentration of NaOH in the mixture subjected to step (X)/(B) of WO ‘025, WO ‘025 teaches that a stoichiometric ratio of NaOH : -aminopropionitrile is employed in the saponification step of example 1.  -alaninate in the mixture subjected to step (X)/(B) of WO ‘025 is not expected to be critical to the success of the process. WO ‘025 teaches that the amount of acid required for neutralization of the excess NaOH of the crude mixture of example 1 can be easily determined by titration.  Therefore theoretically any amount of excess NaOH present in the mixture containing any amount of Na--alaninate can be predictably neutralized using step (X)/(B) of WO ‘025.  Also see MPEP 2144.05.
Examiner Note
If claims 9 and 10 are amended as indicated in the above rejections to require that step (X) be limited to step (A) before further limiting step (A), then the subject matter of the claims would appear to be free from the prior art.  The prior art does not teach or suggest using electrodialysis to remove excess alkali metal hydroxide from a mixture comprising the alkali metal hydroxide, water, and an alkali metal salt of formula (I) or (II) to provide a mixture comprising the alkali metal salt of formula (I) or (II) (as required by the preamble of claims 1 and 3).  The prior art teaches that if the claimed mixture is subjected to electrodialysis then all salts are removed from the mixture to produce the free acid of formula (I) or (II).  There does not appear to be any motivation to alter these processes to arrive at that claimed.  See the teachings of i) JPS62210007 (published on 9/16/1987); EP0201925 (published on 11/20/1986); US 5268079 (published on 12/7/1993); and US 5049250 (published on 9/17/1991).  In particular see abstract, claims, drawings, and examples.  
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622